DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claim 1 identifies the uniquely distinct feature of a piezoelectric MEMS microphone with a fixation beam connecting with a piezoelectric diaphragm, a support beam connecting with a base and the fixation beam, the piezoelectric diaphragm comprises a plurality of diaphragm sheets fixed by the fixation beam, each diaphragm sheet comprising a fixed end and a free end and the fixed end is connected with the fixation beam, and the free end extends from the fixed end to two sides and is suspended above the cavity in combination with all the disclosed limitations of claim 1.
The closest prior art, Frischmuth et al. (US 10710872B2) discloses a mems structure with a substrate and a fixation structure arranged at the substrate, the fixation structure includes a plurality of functional regions (diaphragm) which is deflectable with respect to the substrate responsive to a force acting on the functional region but fails to teach a support beam connecting with the substrate and the fixation structure, each functional region (diaphragm sheet) comprising a fixed end and a free end and the fixed end is connected with the fixation beam, and the free end extends from the fixed end to two sides and is suspended above the cavity; Sparks et al (US 9029963) discloses a microphone, including a diaphragm and a piezoelectric stack, the diaphragm having one or more openings formed there-through to enable the determination of an acoustic pressure being applied to the diaphragm through signals emitted by the piezoelectric stack but fails to teach a support beam connecting with the substrate and the fixation structure, each functional region (diaphragm sheet) comprising a fixed end and a free end and the fixed end is connected with the fixation beam, and the free end extends from the fixed end to two sides and is suspended above the cavity; and Grosch et al. (US 9055372) discloses an acoustic transducer with a ring base circumferentially forming a cavity and a piezoelectric diaphragm with a plurality of diaphragm sheets each having a fixing end connected to the ring base and a free end suspended over the cavity but fails to teach a support beam connecting with the substrate and the fixation structure, each functional region (diaphragm sheet) comprising a fixed end and a free end and the fixed end is connected with the fixation beam, and the free end extends from the fixed end to two sides and is suspended above the cavity. The prior art fails to anticipate or render the independent claim obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN ENSEY whose telephone number is (571)272-7496. The examiner can normally be reached Monday 7:00-3:30, Tuesday, Thursday, Friday 7:00-2:30 Wednesday - Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN ENSEY/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        12 March 2022